HENRIOD, Justice:
Appeal from a dismissal of a counterclaim, asserted against plaintiff, incident to an attorney’s suit for fees, in which he received a judgment. Affirmed, with no costs awarded.
Petrof, in lengthy pleadings, affidavits and statements, said the plaintiff, who had to sue for, and obtained judgment for his fees, was compensatorily guilty of malpractice. After hearing the evidence, the trial court said that the pleaded four year limitations statute barred the counterclaim. The chronology of the alleged negligence and filing of Petrof’s counterclaim supported the trial court. Petrof, however, said the statute was inapropos since he did not discover the negligence until a time within which the statute was inapplicable. The trial court countered with a finding of fact that if any negligence occurred, which was not conceded by the court or anyone else save Petrof, it “occurred more than four years prior to the filing of said counterclaim and should have been discovered prior to that time.” The evidence sufficiently supported such conclusion, which under familiar principles of appellate review, we respect, without further burdening this decision by detailing the quite voluminous record.
We further conclude that the trial court committed no prejudicial error in refusing to grant plaintiff any relief as to any additional amount of hourly compensation or interest, urged on cross-appeal to be reimbursable.
CALLISTER, C. J., and CROCKETT and TUCKETT, JJ., concur.